Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not disclose or fairly suggest a method of delivering cement to a spinal anchor comprising advancing a distal end of an anchor connection instrument into a proximal opening in a passage formed in a distal bone engaging portion of the spinal anchor, positioning a bone cement delivery tube through the anchor connection instrument while the anchor connection element is engaged with the spinal anchor, wherein first and second connection features of the anchor connection instrument are advanced simultaneously.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARY E WEHNER whose telephone number is (571)272-4715.  The examiner can normally be reached on 9am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CARY E WEHNER/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        



Conferee: /CSW/
Conferee: /E.D.L/                 SPRS, Art Unit 3993